UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
v.

Crim. Acti0n No. 03-248 (CKK)

SEAN BELL,

Defendant.

ORDER

This case comes before the Court upon the receipt of a Report and Recommendation
dated March 17, 201(), from Magistrate judge John Facciola. No objections to the Magistrate
Judge’s Report and Recommendation have been received by the Court.

Accordingly, it is this _Z_L)_tczi;y of March, 2010,

ORDERED that the Report and Recommendation is hereby ADOPTED, and Defendant

Sean Bell’s supervision shall be permitted to expire without further action.

CZ@ ma ;§M

CoLLEEN KoLLAR-K'Z)TELL
United States District Judge
Copies to:

Mary Petras, AFPD

Angela George, AUSA

Magistrate Judge John Faccio1a

Stacy Funches, U.S. Probation Officer
Pretrial Services